The appellee, Rose Harris, filed a claim against the appellant, Shelby Manufacturing Company, Inc., to recover compensation under the Workmen's Compensation Act of Indiana claimed to be due her as the widow and the sole surviving total dependent of Harry Harris, deceased. A majority of the full Industrial Board entered an award in her favor on April 14, 1942, awarding her compensation for three hundred weeks at $8.80 per week. *Page 630 
The appellant attacks the validity of such award upon the following grounds:
1. That the evidence is not sufficient to establish the fact that the decedent's death was the result of an accident arising out of and in the course of his employment by the appellant, nor does it show that he was an employee, rather than an independent contractor, at the time of his injury and death.
2. That the evidence showed that injury and death of appellee's decedent resulted from a violation by him of certain statutes of the State of Ohio which governed the operation of motor vehicles upon public highways.
3. That the board erred in admitting into evidence a letter written by an employee of appellant on behalf of its president.
4. That the evidence, without conflict, disclosed that the appellee had brought an action for compensation before the Industrial Commission of Ohio against the Glenn Garment Company of Ohio, and had been awarded compensation in the maximum amount allowable under the laws of such state because of the death of her husband, prior to the award against appellant.
The pertinent facts are as follows: On March 31, 1941, appellee's decedent, Harry Harris, was in the employ of the Glenn Garment Company of Cincinnati, Ohio, as its salesman at an average weekly wage of $51.92; that he was a resident of Cincinnati, Ohio, and as such salesman he traveled to different points in Ohio, Indiana, Illinois, Kentucky, West Virginia, and Tennessee where he displayed and sold merchandise manufactured by such employer. At the same time, and with the consent and knowledge of the Glenn Garment Company, appellee's decedent sold, on a commission basis, merchandise manufactured by appellant whose place of business was located at Shelbyville, Indiana. *Page 631 
Such merchandise was sold to customers in the same community where merchandise of the Glenn Garment Company was sold.
The decedent traveled from place to place in his own automobile and paid his own traveling expenses. On the date in question he had started from his home in Cincinnati, Ohio, to first call upon a customer at Bedford, Indiana. He had in his automobile samples of both employers, and it is a fair inference from the evidence that he intended to sell the products of both employers at such place, or on such trip. While traveling on a public highway in Ohio, he was injured in a collision between his automobile and a truck, from which injury he died on the following day. Following his death, and on May 9, 1941, the appellee filed an application for compensation as his sole surviving total dependent with the Industrial Commission of Ohio, and on December 13, 1941, such Commission found that decedent's injury was sustained in the course of his employment by the Glenn Garment Company; that such employer was a subscriber to the State Insurance Fund of the State of Ohio, and it then awarded appellee compensation for three hundred forty-six weeks at the rate of $18.75 per week. While this application was pending before the Industrial Commission of Ohio, the appellee, on October 14, 1941, filed a claim for compensation against appellant with the Industrial Board of Indiana. The award from which this appeal is taken was made by such board on April 14, 1942.
The deceased in the performance of his duties for the Glenn Garment Company and Shelby Manufacturing Company called upon customers as he saw fit. He was paid a wage each week by the Glenn Garment Company, but the Shelby Manufacturing Company paid him monthly a commission that was based upon the amount *Page 632 
of orders which he sold and which it accepted. The deceased worked the same territory for both companies, but the Shelby Manufacturing Company reserved the right to extend or refuse credit upon his sales, and it had set forth a certain set of rules and a program for him to follow in the making of representations to induce sales. It further reserved the right to take up his samples if he did not sell a particular or sufficient amount of merchandise.
In the case of Meek v. Julian (1941), 109 Ind. App. 489,32 N.E.2d 737, affirmed by the Supreme Court on October 17, 1941,  219 Ind. 83, 36 N.E.2d 854, and in the case of Pearson
1.  Company, Inc. v. McDermid (1941), 109 Ind. App. 228,  31 N.E.2d 642, this court discusses in detail the principles of law applicable to the determination of whether a relationship of employee or independent contractor exists in compensation cases. Without repeating the principles therein announced, it will suffice to say that the evidence was sufficient to justify the Industrial Board in determining that appellee's decedent was an employee of appellant, rather than an independent contractor, and that his injury and death was the result of an accident that arose out of and in the course of such employment.
Section 8 of our compensation law (Acts 1929, ch. 172, § 8, p. 536, § 40-1208, Burns' 1940 Replacement, provides that: "No compensation shall be allowed for an injury or death due to the employee's intentionally self-inflicted injury, his intoxication, his commission of a felony or misdemeanor, . . . The burden of proof shall be on the defendant."
The appellant, by special paragraphs of answer, pleaded that appellee's decedent, in violation of the laws of the State of Ohio, drove his automobile to the left *Page 633 
of the center line of a public highway, and, also, that he drove his automobile at a high rate of speed, down grade, and around a curve, when his vision was obstructed. It is alleged that these acts constituted misdemeanors that proximately caused his injury.
The Industrial Board determined the issues made upon these special paragraphs of answer against the appellant. We cannot say that the record shows a lack of evidence justifying such 2.  determination. It discloses that just prior to the contact between the automobile of appellee's decedent and the truck, that appellee's decedent came down a hill and that his automobile was "zigzagging" and was traveling to the right and to the left of the center of the highway. A fair inference from such evidence would be that because of some defective condition of the automobile, or unintentional act of the driver, the automobile was out of control. This would negative a criminal act.
By the great weight of authority it is not necessary to prove a charge of crime in civil actions beyond a reasonable doubt, but a preponderance of the evidence is sufficient. But there is 3.  no preponderance unless the evidence is sufficient to overcome the presumption of innocence as well as the opposing evidence. 32 C.J.S., Evidence, § 1020-b, p. 1050;Sundquist v. Hardware Mutual Ins. Co. (1939), 371 Ill. 360,21 N.E.2d 297, 124 A.L.R. 1375.
Appellant further seeks to predicate error because of the admission into evidence of a certain letter written by an employee of appellant who worked for its president, to J. Lewis Warn, an attorney of appellee. The letter was introduced as cumulative evidence to show that appellee's decedent was an employee. The objection thereto was that it was written by an employee and not an official of appellant, and that such employee *Page 634 
merely stated her conclusion concerning the relationship between appellee's decedent and the appellant. The record shows no ruling made by the Industrial Board concerning the admission thereof and no exception upon which error could be predicated.
But in addition, while the strict rules regarding admission of evidence that are enforced in the courts do not apply to the Industrial Board, the introduction of such letter into 4, 5.  evidence in the trial of an action in a court would not have constituted reversible error, for the only effect thereof was to corroborate matters that had already been otherwise proven. Inland Steel Co. v. Pigo (1932),94 Ind. App. 659, 182 N.E. 279; Bates Motor Transport Lines v. Mayer,Admx. (1938), 213 Ind. 664, 14 N.E.2d 91; Keener SchoolTownship v. Eudaly (1932), 93 Ind. App. 627, 175 N.E. 363;Vandalia Coal Co. v. Butler (1918), 68 Ind. App. 245,119 N.E. 34.
The main question involved in this appeal, and it is one that is not without difficulty, is whether appellant, having recovered before the Industrial Commission of Ohio an award against the Glenn Garment Company, could recover an additional award against the appellant herein.
The evidence herein is sufficient to permit a determination that the injury and death of appellee's decedent was the result of an accident that arose out of and in the course of the employment of appellee's decedent by the Glenn Garment Company and the Shelby Manufacturing Company under two concurrent independent contracts of employment which were governed by the separate laws of two states.
The Workmen's Compensation Act of Indiana contains no provision applicable to this situation. In re Howard (1919),71 Ind. App. 557, 125 N.E. 215. It *Page 635 
does contain a section requiring joint employers, who are subject to the Indiana Act, to contribute to the payment of compensation to an injured employee in proportion to their wage liability to him (Acts 1929, ch. 172, § 49, p. 536, § 40-1414, Burns' 1940 Replacement), but the employers herein involved were not joint employers and they were not both subject to the compensation law of this State. The Glenn Garment Company was subject only to the law of Ohio and the appellant was subject only to the law of Indiana. Nor is the situation such that the cause might be determined upon the ground that the injured employee, at the time of his injury, was working for a particular one of two concurrent employers. The evidence shows that at the time of the injury he was traveling to sell merchandise for both employers.
The appellant calls attention to the provision of the Indiana law which fixes at $5,000 the maximum amount that is recoverable for death, but it is apparent that such provision refers to 6.  the amount that is recoverable under Indiana law and not to the amount that might be recoverable under the laws of Indiana and Ohio, or of Indiana and any other state or states. The Indiana compensation law applies only to Indiana employers.Bishop v. International Sugar Feed Co. (1928),87 Ind. App. 509, 162 N.E. 71.
The contract of appellee's decedent with the Glenn Garment Company was a contract entered into between two residents of Ohio that was to be performed in Ohio and a number of other 7.  states, and the employer had complied with the compensation laws of Ohio so as to be bound thereby. The injury occurred in Ohio and such contract was governed by the laws of Ohio.Hall v. Industrial Commission of Ohio (1936), 131 Oh. S. 416,3 N.E.2d 367; Norman *Page 636 
v. Hartman Furn., etc., Co. (1926), 84 Ind. App. 173,150 N.E. 416.
But the contract of appellee's decedent with appellant was made in Indiana with an Indiana employer who operated under the compensation law of Indiana, and the contract was to be performed in Indiana and other states. It was governed by the laws of Indiana. Calkins v. Service Spring Co. (1937),103 Ind. App. 257, 7 N.E.2d 54; Fisher v. Mossman-Yarnelle Co. (1938),105 Ind. App. 22, 13 N.E.2d 343.
In the case of In re Howard, supra, this court held that in determining the average weekly wage of an employee, who was employed in this State as a janitor by three separate independent concurrent employers, and who was injured while performing janitor service for one of such employers, that the Industrial Board should consider the total amount of wages such employee received from all of the independent concurrent employers.
It has been many times held in other jurisdictions that an employer is not relieved from liability for compensation under the compensation laws, in whole or in part, because of the 8.  receipt by the injured employee from other sources of payments or contributions on account of his injury or disability. City of Evanston v. Industrial Commission (1937),367 Ill. 155, 10 N.E.2d 644; Ogden Union Ry.  Depot Co. v.Industrial Commission (1934), 85 Utah 124, 38 P.2d 766;Shandy v. City of Omaha (1934), 127 Neb. 406, 255 N.W. 477.
No persuasive reason has been advanced why an employer should be relieved from the payment of compensation because a separate and independent concurrent employer has paid compensation under the laws of another state. There are no statutory provisions *Page 637 
that govern the situation herein and no public policy is involved. No unfair or inequitable recovery and no double recovery from a single employer is involved. The amount awarded appellee from both employers was less than $10,000. While the evidence does not disclose adequate facts for us to determine whether the amount awarded was less than the actual loss sustained, the evidence does disclose that appellee was totally dependent upon her deceased husband and that his annual earnings were in excess of $3,000 per year.
A minority of the Industrial Board was of the opinion that an award should be denied because when the amount of the award here was added to the amount of the award made in Ohio, it 9.  exceeded the maximum amount prescribed by the Indiana compensation law. It seems to us that the Indiana compensation law was intended to govern and apply only to compensation awarded under such law, and that none of its provisions purport to cover or be affected by compensation payments made under the laws of another state as the result of an award against a separate independent concurrent employer.
The award of the Industrial Board is affirmed with the statutory five per cent penalty.
STEVENSON, J., dissents with opinion.
NOTE. — Reported in 44 N.E.2d 315.